Citation Nr: 0946097	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).

The Board previously remanded this claim in May 2009.


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's left 
ear hearing loss is related to noise exposure in the 
military.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, left ear 
hearing loss was incurred in-service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome of below, no conceivable prejudice to the Veteran 
could result from this adjudication.  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in April 2007, the Veteran sought 
service connection for bilateral hearing loss, and the June 
2007 rating action on appeal denied this claim.  During the 
pendency of the Veteran's appeal, an October 2008 rating 
action granted the Veteran service connection for right ear 
hearing loss.  Therefore, the remaining issue is entitlement 
to service connection for left ear hearing loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service then the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  Rather, he may establish the required 
nexus between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the place, types, and circumstance 
of a claimant's military service.  38 C.F.R. § 3.303(a) 
(2008).

The Veteran maintains that he is entitled to service 
connection for left ear hearing loss, based on his in-service 
noise exposure.  Specifically, the Veteran maintains that 
while in service his left ear was frequently exposed to 
firing mortars and general artillery fire.  Hearing Trans., 
p. 11-12.  These in service noise exposures form the basis of 
the Veteran's service connection claim.  

At the Veteran's January 1966 enlistment audiological 
examination, his hearing was within normal limits.  A June 
1966 service treatment record documents the Veteran's 
complaints of ringing in his ears, and physical examination 
of his left ear revealed dull sensation level and diffuse 
light reflexes.  At this time, the Veteran was prescribed two 
prescriptions unrelated to his ear and advised to wear ear 
plugs.  This is the only in-service treatment related to the 
Veteran's left ear of record, and at his November 
1967separation audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-
15
LEFT
0
0
0
-
0

Essentially, the Veteran's left ear hearing loss was within 
normal limits upon his separation from military service.  

The first post-service documentation of hearing loss is noted 
at the June 2007 VA audiological examination.  At this time, 
the examiner noted the Veteran's service in the infantry, his 
normal separation examination, and infrequent usage of a 
chainsaw without hearing protection after service.  After 
performing an appropriate audiological examination, the 
examiner diagnosed bilateral sensorineural impairment.  The 
examiner then opined that that the Veteran's left ear hearing 
loss was not likely related to military service because the 
"Veteran had a normal discharge audio[logical 
examination]."  

The Veteran submitted a May 2008 private audiological 
examination to support his claim.  The private audiologist 
recorded the Veteran's account of in-service noise exposure 
and his reports of noticing hearing loss in service.  Based 
on the Veteran's account of his disorder and an audiological 
examination, the private audiologist diagnosed bilateral 
symmetric noise induced sensorineural hearing loss.  Although 
the private audiologist did not provide a specific opinion 
linking the Veteran's current hearing loss to military 
service, he "suggested that because of his military service, 
[the Veteran should] discuss the matter of hearing aids with 
the . . . Veteran's Administration."

In October 2008, VA obtained an audiological addendum 
opinion.  In this addendum, the examiner indicated that the 
Veteran's left ear separation thresholds were within normal 
limits, but his right ear thresholds demonstrated a slight 
shift in thresholds.  Based on the Veteran's entrance and 
separation examinations, the examiner continued to opine that 
the Veteran's left ear hearing loss was not likely related to 
his military service.  

The Board must assess the credibility of all evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds persuasive or 
unpersuasive, and providing reasons for rejecting any piece 
of evidence that is favorable to the claimant.  Equal weight 
is not accorded to each piece of evidence contained in the 
record, as not every item of evidence has the same probative 
value.  Nevertheless, when after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefits of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).

As an initial matter, the Board finds the Veteran's account 
of in-service and post-service hearing trouble, as expressed 
in his April 2007 claim and at his September 2009 hearing, to 
be credible, especially in light of his Military Occupational 
Specialty (Infantry Indirect Fire Crewman) which would 
occasion in-service noise exposure.  A finding of this nature 
is supported by the Court, which has indicated that lay 
persons, such as the Veteran, are competent to relay their 
account of in-service and post-service symptoms of hearing 
trouble.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993).  

Thus, there is evidence of in-service acoustic trauma, 
chronic bilateral hearing loss since service, an explicit 
medical nexus between current right ear hearing loss and 
service, and a comment from a medical professional that 
implies a link between bilateral hearing loss and service.  
Although, the VA examiner's opinions indicate the Veteran's 
left ear hearing loss is not likely related to military 
service, the examiner does not adequately consider the 
Veteran's credible account of in service noise exposure and 
his credible account of continuity of symptomatology.  
Additionally, the VA examiner's opinions do not address any 
probable cause of the Veteran's current hearing loss, (though 
reference is made to the Veteran's infrequent usage of a 
chainsaw without ear protection).  On the other hand, the May 
2008 private audiological examination appears to have 
considered the Veteran's account of in-service noise 
exposure, but only suggests the Veteran's hearing loss may be 
due to military acoustic trauma.  As the VA opinions do not 
adequately consider the Veteran's credible account of his 
disorder or provide any clear opinion related to the cause 
current hearing loss, and the private audiological opinion 
provides a diagnosis based on the Veteran's credible account, 
but only suggests a link between the Veteran's military 
service and his current hearing loss, the Board is unable to 
deem one opinion more credible than the other.  In this 
unique circumstance, the evidence of record is of is equal in 
weight, requiring the Board to rule in favor of the Veteran.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for left ear hearing loss is granted 
subject to the laws and regulations governing the awards of 
monetary compensation.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


